DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3 and 4 do not include labels of what each element associated to the corresponding reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 – 9, 13 – 16, and 20 of U.S. Patent No. 11,341,719. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6 – 9, 13 – 16, and 20 of U.S. Patent No. 11,341,719 anticipates claims 1 - 20.
AN: 17/734,899
US 11,341,719
a method for three-dimensional (3D) scene reconstruction by an agent, comprising: 
A method three-dimensional (3D) scene reconstruction by an agent, comprising:
estimating an ego-motion of the agent based on a current image from a sequence of images and a previous image from the sequence of images, each image in the sequence of images being a two-dimensional (2D) image; 
estimating an ego-motion of the agent based on a current image from a sequence of images and a previous image from the sequence of images, each image in the sequence of images being a two-dimensional (2D) image, and the ego-motion comprising a six degrees of freedom transformation between the current image and the previous image;
estimating a depth of the current image via a depth estimation model comprising a plurality of encoder layers and a plurality of decoder layers; 
estimating a depth of the current image via a depth estimation model, the depth estimation model previously trained to account for a depth uncertainty measurement in the current image, the depth estimation model comprising a plurality of encoder layers and a plurality of decoder layers, each decoder layer generating an intermediate depth map, each intermediate depth map being upsampled and then concatenated with both activations of a corresponding encoder layer and feature maps unpacked by a corresponding decoder layer, and the activations being transmitted via a skip connection from the corresponding encoder layer;
generating a 3D reconstruction of the current image based on the estimated ego- motion and the estimated depth; and 
generating a 3D reconstruction of the current image based on the estimated ego-motion and the estimated depth; and
controlling an action of the agent based on the 3D reconstruction.
controlling an action of the agent based on the three-dimensional reconstruction.


AN: 17/734,899
1
8
15
2
9
16
3
10
17
4
11
18
5
12
19
6
13
20
7
14
US 11,341,719
1
8
15
2
9
16
6
13
20
7
14
1
8
15
1
8
15
1
8
15



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 - 6, 8, 9, 11 - 13, 15, 16, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2020/0160546).
Regarding independent claim 1, Gu teaches a method for three-dimensional (3D) scene reconstruction by an agent, comprising: 
estimating an ego-motion of the agent based on a current image from a sequence of images and a previous image from the sequence of images (paragraph 205: autonomous vehicles can benefit from more accurate depth estimation in order to improve object avoidance algorithms; paragraph 149: if the camera motion can be tracked, a measured depth probability volume (DPV) for a next frame can be predicted based on the current state of the measured DPV), each image in the sequence of images being a two-dimensional (2D) image (paragraph 32: utilizing neural networks to estimate depth information from a sequence of images captured using a monocular image sensor); 
estimating a depth of the current image via a depth estimation model (paragraph 32: utilizing neural networks to estimate depth information from a sequence of images captured using a monocular image sensor; paragraph 33: improved confidence in the estimate can be realized by combining the extracted features for a reference frame and corresponding extracted features for at least one source frame neighboring the reference frame, the features of each source frame warped by a warping function to match intrinsic parameters of the reference frame; paragraph 50: for each pixel of the reference frame, the depth map contains the most likely estimate of the depth value for the pixel in accordance with the measured DPV and the confidence map contains the probability value for that depth candidate sampled from the measured DPV) comprising a plurality of encoder layers and a plurality of decoder layers (paragraph 73: data and/or commands may be transmitted by the NVLink 310 through the hub 330 to/from other units of the parallel processing unit (PPU) 300 such as one or more copy engines, a video encoder, a video decoder, a power management unit, etc.); 
generating a 3D reconstruction of the current image based on the estimated ego- motion and the estimated depth (paragraph 205: a single camera can capture and reconstruct a 3D model; paragraph 149: if the camera motion can be tracked, a measured DPV for a next frame can be predicted based on the current state of the measured DPV); and 
controlling an action of the agent based on the 3D reconstruction (paragraph 205: autonomous vehicles can benefit from more accurate depth estimation in order to improve object avoidance algorithms).

Regarding dependent claim 2, Gu teaches training the depth estimation model to account for an uncertainty measurement (paragraph 33: the negative loglikelihood (NLL) loss over the depth is used to train the entire network in end-to-end fashion).

Regarding dependent claim 4, Gu teaches capturing the sequence of images via a monocular camera defined on the agent (paragraph 32: utilizing neural networks to estimate depth information from a sequence of images captured using a monocular image sensor). 

Regarding dependent claim 5, Gu teaches wherein the estimated ego-motion comprising a six degrees of freedom transformation associated with a transformation from the previous image to the current image and the previous image (paragraph 161: the operating environment 800 exists in a three-dimensional space and, therefore, the concept of the frustums 220, the trajectory 820, and the coordinate system 830 as depicted in FIG. 8 can be extended to the three-dimensional space. In other words, the position of the image sensor 230 can be defined using, e.g., a three coordinate vector such as an x-coordinate, a y-coordinate, and a z-coordinate relative to the origin of the coordinate system 830. Similarly, the orientation of the image sensor 230 can be defined using, e.g., a three-coordinate vector such as an x-axis rotation, a y-axis rotation, and a z-axis rotation. The extents of the voxels 234 of the frustums 220 can then be determined by projecting rays associated with pixels or subsets of pixels into the three-dimensional space and determining the position of vertices for each voxel 234 by determining the intersection of cutting planes 236 with the rays; paragraph 163: each set of features 204 extracted by an instance of the neural network 210 from a source frame is modified by a warp function 712 based on relative camera pose information 706 received for the source frame. As used herein, relative camera pose information 706 refers to a difference between camera parameters for the source frame and camera parameters for the reference frame 702-1).

Regarding dependent claim 6, Gu teaches wherein the estimated depth includes spatial information associated with the current image (paragraph 54: the first neural network 210 is a convolutional neural network (CNN) that includes a spatial pyramid module with a number of branches, wherein the input to the first neural network 210 is an image frame 202, which has three channels, each channel having dimensions, in pixel space, of HxW).

Regarding claims 8, 9, 11 - 13, 15, 16, and 18 - 20, claims 8, 9, 11 - 13, 15, 16, and 18 - 20 are similar in scope as to claims 1, 2, and 4 - 6, thus the rejections for claims 1, 2, and 4 – 6 hereinabove are applicable to claims 8, 9, 11 - 13, 15, 16, and 18 - 20.  Gu teaches an apparatus for three-dimensional (3D) scene reconstruction at an agent, comprising: a processor; and a memory coupled with the processor and storing instructions operable (paragraph 206).  Gu teaches a non-transitory computer-readable medium having program code recorded thereon for three-dimensional (3D) scene reconstruction at an agent the program code executed by a processor (paragraph 206).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2020/0160546) in view of Bertoni et al. (“MonoLoco: Monocular 3D Pedestrian Localization and Uncertainty Estimation”).  
Regarding dependent claim 3, Gu does not expressly disclose in which the uncertainty measurement comprises aleatoric or epistemic uncertainty.  Bertoni discloses aleatoric uncertainty and epistemic uncertainty (Section 4.2).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gu's system to utilize aleatoric uncertainty and epistemic uncertainty.  One would be motivated to do so because this would help to help reduce noise and improve predictions.  

Regarding claims 10 and 17, claims 10 and 17 are similar in scope as to claim 3, thus the rejections for claim 3 hereinabove are applicable to claims 10 and 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612